Case 6:21-cv-00218-JCB-JDL Document 19 Filed 09/21/21 Page 1 of 2 PageID #: 64




                                       No. 6:21-cv-00218

                                    Clifton Hennington,
                                          Plaintiff,
                                              v.
                                    Director, TDCJ-CID,
                                         Defendant.



                                           ORDER

                Plaintiff Clifton Hennington, proceeding pro se and in forma pau-
            peris, filed a petition alleging violations of his constitutional rights in
            prison on a form approved for habeas corpus petitions under 28
            U.S.C. § 2254. The case was referred to United States Magistrate
            Judge John D. Love pursuant to 28 U.S.C. § 636(b). Doc. 3.
                On August 21, 2021, the magistrate judge issued a report recom-
            mending that plaintiff’s case be dismissed without prejudice due to
            his failure to comply with an order to submit his claims in cognizable
            form in a civil-rights complaint under 42 U.S.C. § 1983. Doc. 16.
            Plaintiff filed a timely, written objection. Doc. 18.
                The court reviews the objected-to portions of a magistrate
            judge’s report and recommendation de novo. See Fed. R. Civ. P.
            72(b)(3); 28 U.S.C. § 636(b)(1). The magistrate judge recommended
            dismissal because plaintiff had presented his claims in a form in
            which they were not cognizable and failed to comply with the order
            to correct that flaw. Doc. 16. Plaintiff’s objection asserts in passing
            that he is innocent of the crime for which he is imprisoned but makes
            clear that the basis for the claim raised in this action is exposure to
            Covid-19 in prison. Doc. 18. The magistrate judge correctly observed
            that such a claim does not fall under the jurisdiction of § 2254 (Doc.
            6 at 1-2) and that plaintiff has refused to comply with the order to
            present it in proper form. Doc. 16.
Case 6:21-cv-00218-JCB-JDL Document 19 Filed 09/21/21 Page 2 of 2 PageID #: 65




                Having reviewed the magistrate judge’s report de novo, and be-
            ing satisfied that it contains no error, the court overrules plaintiff’s
            objections and accepts the report’s findings and recommendation.
            Plaintiff’s case is dismissed without prejudice due to his failure to
            comply with the orders of the court and to take the steps necessary
            to prosecute his claim.
                                     So ordered by the court on September 21, 2021.



                                                    J. C AMPBELL B ARKER
                                                   United States District Judge




                                             -2-
